Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
The present application is being examined under the AIA  first to file provisions.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sona Dalal on 07/14/2022.

The application has been amended as follows: IN THE CLAIMS

1. (Currently Amended) A portable vision-enhancement system configured to be worn wearable by a user, wherein eyes of the user are impacted and diagnosed with a loss of peripheral vision due to retinitis pigmentosa by a clinician, said system comprising: 
a memory including a stored program; 
a camera mounted on said user aimed to view the scene in front of the user and operable to obtain input video images of said scene; 
a processor programmed to execute the stored program to change said input video images into a stream of output video images representative of the scene; 
a screen disposed to display said output video images for viewing by the user; 
a user-operable controller configured to generate an input to said processor by which the size of the output video images is adjusted, wherein the input is indicative of a visual field of the user and an extent of said loss of peripheral vision of the user, 
wherein, when said stored program is executed by said processor and the user operates said user-operable controller, a size of the output video images of the scene on the screen is adjusted such that an entirety of the scene fits within the visual field to thereby create minified output video images and wherein said output video images are presented to less impacted portions of the user's eyes; and 
a user-operable controller configured to zoom into the minified output video images, 
wherein the portable vision-enhancement system is configured by user-adjustable parameters of size, shape, magnification, and location of enhanced vision features, and one or more clinician-determined parameters selected from a group consisting of: an inter-pupillary distance, field of view, background dimming, and ambient light level.

2.-9. (Previously Presented).

10. (Currently Amended) A method for compensating for retinitis pigmentosa for a user using a system including a camera, a processor, and a screen, wherein eyes of the user are impacted and diagnosed with a loss of peripheral vision due to retinitis pigmentosa by a clinician, said method comprising: 
accepting a stream of video images from the camera, wherein the stream of video images is representative of a scene; 
processing the accepted stream of video images in the processor into a stream of output video images, wherein the stream of output video images is representative of the scene; 
accepting an input from the user, wherein the input is indicative of a visual field of the user having retinitis pigmentosa; 
adjusting a size of the output video images on the screen according to the accepted input such that an entirety of the scene fits within the visual field to thereby compensate for the user's retinitis pigmentosa by creating minified output video images and presenting said output video images to less impacted portions of the user's eyes; and 
zooming into the minified output video image, 
wherein the portable vision-enhancement system is configured by user-adjustable parameters of size, shape, magnification, and location of enhanced vision features, and one or more clinician-determined parameters selected from a group consisting of: an inter-pupillary distance, field of view, background dimming, and ambient light level.

11.-16. (Previously Presented).


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims have been amended the to include allowable subject matter that overcomes outstanding issues, objection, and/or rejection indicated in the previous communication. The instant Application now claims a portable vision-enhancement system that uses user-adjustable parameters of size, shape, magnification, and location of enhanced vision features, and one or more clinician-determined parameters selected from a group consisting of: an inter-pupillary distance, field of view, background dimming, and ambient light level for performing configuration of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Routhier (US Pub. 20220256133 A1) teaches a viewer-adjusted stereoscopic image display.
Gong (US Pub. 20220094854 A1) teaches an image processing system that perform zooming for video images.
Van Hoof (US Pub. 20180330169 A1) teaches a real-time video streaming system  that presents image for detected region of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERT KIR/Primary Examiner, Art Unit 2485